Rosenberry, J.
The amount allowed by the court for alimony by way of offset against the use of the premises occupied by the plaintiff personally would amount to about $75 per month. We cannot say that this is an unreasonable or improper allowance. The matter being largely within the discretion of the trial court, the conclusion of the trial court in that respect is therefore affirmed.
The court- found that the plaintiff was chargeable with rent amounting to $2,651. It is the contention of the defendant that there should be added to this sum the amount of $28 costs allowed in this court and the sum of $92 paid to plaintiff’s attorneys for her account, and in this contention we think the defendant is right and that plaintiff should be charged, therefore, with the sum of $2,771. As appears from the record, the amount of the items for which the plaintiff claims credit is $2,532.90. Although the court found the amount $2,873.99, we find no support in the evidence for that finding. Of the amount claimed by plaintiff the defendant objects to the following items:
Dengel bill — work in restaurant. $119 70
Hollitz — restaurant equipment, smoke flue and hood in kitchen . 33 45
Egan — restaurant repair work (some done in 1920 and no part of the accounting). 13 60
3 15
Friend — restaurant work . 1 00
Weden — paint for restaurant. 4 00
Labor (charged twice) . 10 00
Interest item paid John Hoffman Realty Co. 40 70
Amount of discount allowed by Buestrin Construction Co., but charged at the full amount of the bill. 17 93
Total .$243 53
Upon the record we are of the opinion that the contention of the defendant in this respect should be sustained, making the total amount to plaintiff’s credit $2,289.37, leaving the amount due the defendant on account of excess of receipts over disbursements of $481.63. Of the $1,410 paid into *20.court $110 had been paid to plaintiff prior-to the accounting, leaving in the hands of the court $1,300. Deducting the amount due the defendant from the $1,300 remaining on deposit leaves $818.37. Therefore $818.37 should have been paid to the plaintiff as her separate estate and the remainder paid to the defendant. The judgment appealed from is modified accordingly, and as so modified is affirmed, the defendant to recover costs in this court.
By the Court. — It is so ordered.